Citation Nr: 0811637	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-12 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected right eye 
blindness.  

2.  Entitlement to an increased (compensable) rating for 
right eye blindness. 

3.  Entitlement to an initial rating in excess of 30 percent 
for depressive disorder and anxiety disorder due to service-
connected right eye blindness.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 19, 1976, to 
September 8, 1976.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Milwaukee, Wisconsin, (hereinafter RO).  


FINDINGS OF FACT

1.  There is no competent evidence linking headaches to in-
service symptomatology or pathology or service-connected 
right eye blindness.  

2.  The veteran had aphakia of the right eye when he entered 
service in August 1976. 

3.  Throughout the appeal period, there is blindness with no 
light perception in the right eye and corrected vision is 
20/20 in the left eye.

4.  With the reduction of disability attributed to pre-
service vision impairment, increased compensation would 
require the anatomical loss of the right eye which is not 
demonstrated.  

5.  Service-connected psychiatric disability does not result 
in occupational or social impairment with reduced reliability 
or productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; or impaired abstract 
thinking.  
 
 
CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service 
and are not proximately due to or the result of service-
connected right eye blindness.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2007).  
  
2.  The criteria for a compensable rating for right eye 
blindness are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.322, 4.22, 4.84a, Diagnostic 
Codes (DCs) 6029, 6066, 6070 (2007).    

3.  The criteria for an initial rating in excess of 30 
percent for depressive disorder and anxiety disorder due to 
service connected right eye blindness are not met. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, DC 9434 (2007).     

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to assist, letters dated in February 2002, May 2004, March 
2006, and April 2006 have advised the claimant of the 
information necessary to substantiate the claims at issue.  
He was also informed of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told to provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect specifically to the claim for an initial rating 
in excess of 30 percent for depressive disorder and anxiety 
disorder due to service-connected right eye blindness, 
service connection for this disability was granted by a July 
2006 rating decision, and the veteran has appealed the 
initial 30 rating assigned for this disability.  The Federal 
Circuit held that 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate a claim upon receipt of a notice of disagreement 
with the rating assigned by a RO for an award of benefits.  
In this regard, once a decision has been made awarding 
service connection and an effective date and rating for the 
award assigned, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in this 
case a March 2006 letter which preceded the July 2006 rating 
decision did provide the veteran with VCAA notice regarding 
disability rating and effective date matters.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Moreover, 
specific notice as to the criteria for increased compensation 
for the service-connected psychiatric disorder was contained 
in the April 2007 statement of the case.  This notice was 
followed by readjudication and the issuance of a supplemental 
statement of the case in December 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Finally, the Vazquez-Flores notice 
requirements discussed below apply to a claim for increase 
and not to an initial rating claim as is the case with 
respect to the claim on appeal for increased compensation for 
the service connected psychiatric disability.   

With respect to the claim for an increased rating for right 
eye blindness, in order to satisfy the first Pelegrini II 
element with respect to such an increased-compensation claim, 
section 5103(a) compliant notice must meet the following four 
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  2008).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a May 2004 letter which requested that the 
veteran provide evidence describing how his service connected 
eye disability had worsened.  In addition, the veteran was 
questioned as to the severity of his visual problems at a 
September 2004 VA examination performed in association with 
this claim, and testimony was presented with respect to 
asserted worsening right eye disability at a December 2006 
hearing. The Board finds that the notice given and the 
responses provided by the veteran at the September 2004 VA 
examination and December 2006 hearing show that he knew that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life.  
As the Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran 
was previously provided notice of the specific criteria 
necessary for increased compensation for his right eye 
blindness by way of a July 1996 Board decision.  The RO was 
also provided such specific notice by the October 2004 rating 
decision and November 2005 statement of the case which was 
followed by readjudication and issuance of supplemental 
statements of the case in April 2007 and December 2007.  As 
such, the Board finds that Vazquez-Flores element two notice 
has been satisfied.  See Prickett, Sanders, supra. 

As to the third element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life by way of the previously referenced 
March 2006 letter that provided the veteran with VCAA notice 
regarding disability rating and effective date matters.  
Again, this letter was followed by readjudication and the 
issuance of a supplemental statement of the case in December 
2007.  As such, the third element of Vazquez-Flores notice 
been satisfied.  See Prickett, Sanders, supra. 
  
As to the fourth element, the March 2006 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim, and this letter was followed by 
readjudication and the issuance of a supplemental statement 
of the case in December 2007.  As such, the Board finds that 
the fourth element of Vazquez-Flores is satisfied.  See 
Prickett, Sanders, supra. 

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claim for an increased rating for right eye blindness.  See 
Pelegrini II, supra.  

Since the RO continued the noncompensable rating at issue 
here for the veteran's service-connected right eye blindness, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

There is otherwise no indication that any effort by the RO 
adversely affected the essential fairness of the 
adjudication.  See Sanders, supra.  Therefore, the Board 
finds that there was no prejudicial error; notification 
errors, if any, did not affect the essential fairness of the 
adjudication.  See Dunlap, supra.  As such, the Board finds 
that the duty to notify has been satisfied with respect to 
all three claims on appeal.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records.  Also of record 
are reports from pertinent VA examinations which will be 
discussed in detail below.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough.  The examinations in this 
case are adequate upon which to base a decision.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service connection for Headaches 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A March 1997 rating decision to which the veteran did not 
perfect an appeal denied his claim of service connection for 
headaches to include as secondary to blindness of the right 
eye.  Typically, when there is a previous final denial of a 
claim for service connection, such a claim will not be 
reopened and again considered unless new and material 
evidence has been received.  See 38 U.S.C.A. § 5108.  Here, 
the RO did indeed provide the veteran with notice as to how 
to substantiate his petition to reopen and referenced the 
prior final denial in the SOC.  However, the RO never 
adjudicated the petition to reopen (i.e. determine whether 
new and material evidence had been submitted) but instead 
conducted an immediate de novo review of all the evidence of 
record.  In an effort to avoid delaying the adjudication of 
the veteran's claim, the Board will also proceed to decide 
this issue on a de novo basis.  The veteran is thus being 
afforded the greater benefit of a merits-based decision 
rather than a decision based on reopening.  The veteran has 
been afforded the laws and regulations for a merit-based 
decision, and presented a merit-based argument.  Accordingly, 
the veteran is not prejudiced by this action.  See Bernard, 
supra.  

The service medical records include an August 1976 service 
medical record reflecting headaches which the veteran 
described as being migraine in nature.  The post-service 
evidence includes a private medical report dated in May 1995 
reflecting a diagnosis of migraine headaches.  The veteran 
indicated that he had been suffering from these headaches for 
approximately four years.  Also of record are reports from a 
September 2002 VA examination conducted to determine whether 
the veteran had headaches as a result of right eye blindness.  
The examiner noted that he reviewed the veteran's medical 
records, and specifically referenced the isolated service 
medical record reflecting treatment for headaches in 1976 and 
the private medical record dated in May 1995.  The diagnosis 
following the examination was "[m]ost likely cluster 
headaches," and he concluded as follows: 

It is my opinion that this is not related 
to his service connected condition and is 
not aggravated by his service-connected 
right eye condition. 

A review of the remaining evidence of record does not 
otherwise reveal any competent medical evidence linking 
headaches to service or right eye blindness.  As for the 
veteran's own assertions that his headaches are related to 
service or his service connected right eye blindness, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The approximate 15 year 
gap between service separation and the first post-service 
report of headaches by the veteran also weighs against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).   As such, 
and in light of the negative evidence set forth above, the 
Board finds that service connection for headaches cannot be 
granted.   

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for headaches, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Increased Ratings 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet App 505 
(2007).

1.  Right Eye Blindness

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service.  
It is necessary therefore to deduct from the present degree 
of disability the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule.  38 C.F.R. § 4.22.  See also 38 
C.F.R. § 3.322 (When aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.) 

According to the Schedule for Rating Disabilities, a 30 
percent evaluation is warranted for unilateral or bilateral 
aphakia.  38 C.F.R. § 4.84a, DC 029.  According to the Note 
under this diagnostic code, the 30 percent rating prescribed 
for aphakia is a minimum rating and is not to be combined 
with any other rating for impaired vision.  When a veteran is 
blind in one eye, having only light perception, and has 
central visual acuity of at least 20/40 in the other eye, a 
30 percent evaluation is warranted.  38 C.F.R. § 4.84a, DC 
6070.  A 40 percent evaluation is warranted when there is 
anatomical loss of one eye and central visual acuity is at 
least 20/40 in the other eye.  38 C.F.R. § 4.84a, DC 6066.

According to June 1974 private hospital records, the veteran 
had a pre-service history of blunt trauma to the right orbit 
with subsequent deterioration of visual acuity over the 
previous several years.  He underwent an extracapsular 
cataract extraction of the right eye at that time with 
membrane removal.  At the time of discharge following the 
surgery, there was a metaplastic type tissue mass in the 
retina that appeared to be old blood with mottling and 
changes of the pigment epithelium of the retina.  His vision 
at discharge was light perception only and his prognosis was 
listed as "somewhat guarded" due to the findings in the 
retina.  

Service medical records reveal that the veteran's uncorrected 
distant visual acuity on entrance examination on August 19, 
1976, was 20/20, bilaterally.  He was sent to the 
ophthalmology clinic on August 27, 1976, with complaints of a 
loss of sight in his right eye since he was hit in the eye 
the previous day.  Visual acuity in the right eye was light 
perception only.  The diagnoses were surgical aphakia of the 
right eye and old retinal trauma.  An August 1976 medical 
board discharged the veteran from service due to pre-service 
surgical aphakia of the right eye.  The medical board found 
that this condition was not aggravated by service.   
 
A June 1985 rating decision granted service connection for 
blindness in the right eye on the basis of in-service trauma 
to the right eye that aggravated the pre-service right eye 
condition.  A noncompensable rating was assigned under DC 
6070, and this rating has been confirmed until the present 
time, to include by way of a July 1996 Board decision.  In 
explaining the basis for the noncompensable rating, the 
adjudicators who prepared the June 1985 rating decision 
indicated that while the most recent post-service findings 
demonstrated entitlement in the right eye to a 30 percent 
rating, the record also demonstrated that the veteran's right 
eye was 30 percent disabling at entrance to his brief period 
of service.  As such, it was explained that with reduction of 
the 30 percent pre-service disability from the disability 
demonstrated after service as mandated by 38 C.F.R. § 3.322, 
a noncompensable rating was warranted. 

The relevant facts in this case have not changed since the 
original grant of service connection or since the July 1996 
Board decision.  That is, the veteran had aphakia of the 
right eye at entrance to service in August 1976, and the 
veteran's post-service visual acuity is blindness in the 
right eye and 20/20, with correction, in the left eye (see 
eg. September 30, 2004, VA examination report).  Such 
findings warrant an evaluation of 30 percent under DC 6070.  
Unilateral aphakia is also assigned a 30 percent evaluation 
under the rating schedule even when there is no loss of 
visual acuity.  38 C.F.R. § 4.84a, DC 6029 and following 
Note.  As this case involves aggravation of eye disability by 
active duty, the rating currently assigned to the veteran's 
service- connected right eye disability is to reflect only 
the degree of disability over and above the degree existing 
at the time of service entrance.  38 C.F.R. §§ 3.322, 4.22.  
Consequently, because the veteran's right eye was 30 percent 
disabling at service entrance and is currently 30 percent 
disabling, the current zero percent evaluation for right eye 
disability is correct.  Since the veteran does not have 
anatomical loss of the right eye, the criteria for a 40 
percent rating under DC 6066 are not met.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  The 
Director of the VA Compensation and Pension Service 
determined in June 1993 that such an extraschedular 
evaluation was not warranted, and the Board finds no evidence 
of an exceptional disability picture demonstrated in the 
evidence submitted since that time.  That is, the veteran has 
not required frequent hospitalizations due to his right eye 
blindness, and his service-connected residuals have not shown 
functional limitation beyond that contemplated by the rating 
currently assigned with consideration of the considerable 
pre-service disability.  Accordingly, referral of this 
decision for extraschedular consideration is not indicated.  
 
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for blindness in the right eye, the doctrine 
is not for application.  Gilbert, supra. 
 
2.  Depressive disorder and Anxiety Disorder

Occupational and social impairment due to psychiatric 
disorders, such as depressive disorder, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, DC 9434.   

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of depressive disorders 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent disability rating.  Id.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of depressive 
disorders as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  Id.

Total occupational and social impairment, due to such 
symptoms of depressive disorder as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrants a 100 percent rating.  Id.

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as " DSM-IV").  38 
C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
a 100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  The higher the score, 
the better the functioning of the individual.  For instance, 
GAF scores ranging between 61 and 70 are warranted when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994). 

Service connection for depressive disorder and anxiety 
disorder due to service-connected right eye blindness was 
granted by a July 2006 rating decision.  A 30 percent rating 
was assigned.  The veteran appealed the assignment of this 
initial rating.  The United States Court of Appeals for 
Veterans Claims held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As such, the claim will be analyzed consistent with 
this precedent.  

Evidence considered by the RO in assigning the 30 percent 
rating included reports from a July 2006 VA examination that 
resulted in a conclusion by the examiner that it was  more 
likely than not that veteran's anxiety and depressive 
disorders were due to his loss of eyesight and injury 
incurred while in the service.  The GAF score corresponding 
to anxiety disorder was 65 and the GAF score corresponding to 
depressive disorder was 61.  Specific findings from the 
mental status examination as pertinent to the rating criteria 
in question included no impairment of thought processes or 
communication; no delusions or hallucinations and no 
obsessive or ritualistic behaviors.  The rate and flow of the 
veteran's speech were normal.   He did describe short and 
long term memory problems and employment history of having 
"bounced around from many jobs."  

Thereafter, the records reflect VA inpatient and outpatient 
psychiatric treatment in 2006 and 2007.  The inpatient 
treatment was for substance abuse, and the reports from this 
treatment do not reasonably reflect any significant evidence 
of service connected psychiatric disability.  In this regard, 
it was the opinion of a VA examiner in March 2007 that there 
was no "convincing evidence" that the veteran's substance 
abuse was secondary to his anxiety disorder due to service-
connected right eye blindness, and service connection for 
substance abuse as secondary to service-connected psychiatric 
disability has been denied by the RO.  See April 2007 rating 
decision and December 2007 statement of the case.  
 
Applying the pertinent criteria to the facts set forth above, 
the evidence of record does not show that service connected 
psychiatric disability is manifested by such symptomatology 
as a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; disturbances of 
motivation and mood, or impaired abstract thinking.  The 
Board therefore finds that the service-connected psychiatric 
symptomatology does not meet the schedular criteria for 
increased compensation, to include on the basis of a 
"staged" rating or ratings.  38 C.F.R. § 4.130, DC 9434.  
Accordingly, an evaluation in excess of 30 percent disabling 
for the veteran's service-connected psychiatric disorder is 
not warranted at any time subsequent to the effective date of 
the initial rating, March 30, 2006.  See 38 C.F.R. § 3.400 
(2007).  There is also no evidence indicating that referral 
of this decision for extraschedular consideration would be 
warranted.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for depressive disorder and anxiety disorder 
due to service connected right eye blindness, the doctrine is 
not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for headaches, to include 
as secondary to service-connected right eye blindness, is 
denied.  

Entitlement to a compensable rating for right eye blindness 
is denied.  

Entitlement to an initial rating in excess of 30 percent for 
depressive disorder and anxiety disorder due to service-
connected right eye blindness is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




F Department of Veterans Affairs


